    Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 1 of 6 PageID #:1788




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Edward Allen,                                        )
            Plaintiff,                               )
                                                     )       No. 19 CR 7289
       v.                                            )
                                                     )       Judge Ronald A. Guzmán
Sterling Capital Partners, L.P., et al.,             )
              Defendants.                            )

                         MEMORANDUM OPINION AND ORDER

       For the reasons stated below, Sterling’s [47] and Kaplan’s [40] motions to dismiss are
granted with prejudice.

                                           STATEMENT

Background

        Plaintiff (also referred to as “Relator”) originally filed this qui tam suit on behalf of
himself and the United States, alleging violations of the False Claims Act (“FCA”), 31 U.S.C. §
3729 et seq. 1 According to the complaint’s allegations, Defendants violated the FCA “by
engaging in a scheme to submit, or cause to be submitted, false claims for student loans from the
federal student aid programs administered by the U.S. Department of Education.” (Compl., Dkt.
#1, ¶ 4.) Generally, Defendants are: several for-profit law schools (Arizona Summit Law
School, LLC; Florida Coastal School of Law, LLC; and Charlotte School of Law, LLC,
collectively, “the law schools”); the owners of the for-profit law schools (“InfiLaw” 2); the
Sterling entities, a private equity manager and its funds, which invested in the law schools
(“Sterling”); BarBri, Inc. 3 (“BarBri”); and Kaplan, Inc. (“Kaplan”). Plaintiff is a former student
at Arizona Summit Law School, where he matriculated in 2016.



1
  The complaint was filed on November 5, 2019. (Dkt. # 1.) On December 9, 2020, after the
United States elected not to intervene, the Chief Judge of the Northern District of Illinois, who
was presiding over the case until that time, unsealed the complaint and transferred the case to
this Court. (Dkt. ## 14, 15.)
2
  While the Court uses the spelling InfiLaw, with a capital “L,” some court filings and news
articles use a lower-case “l”.
3
  BarBri has executed a waiver of summons and its responsive pleading is due August 3, 2021.
According to Plaintiff’s most recent status report, BarBri has repeatedly asked Plaintiff when he
intends to file an amended complaint given that Plaintiff has stated that he intends to do so.
Plaintiff will not commit to a date. Accordingly, BarBri, believing Plaintiff’s complaint to be
precluded by the public-disclosure bar and unwarranted by existing law, “has alerted Plaintiff’s
counsel of its intentions to pursue sanctions under Rule 11 . . . .” (Dkt. # 57, ¶ 6.)
      Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 2 of 6 PageID #:1789




         The Court will not set forth in detail all of the allegations in Plaintiff’s lengthy complaint
but recounts certain relevant allegations for background. Title IV of the Higher Education Act of
1965, 20 U.S.C. § 1070 et seq. (“Title IV”), provides post-secondary educational institutions
access to federal funding through student grants or loans. (Compl., Dkt. # 1, ¶ 74.) Educational
institutions apply for funds by entering into a program participation agreement (“PPA”) with the
United States Department of Education. (Id. ¶ 76.) In their PPAs, educational institutions certify
their compliance with certain regulations and requirements. (Id. ¶ 77.) For example, under the
so-called “90/10 Rule,” for-profit institutions must derive at least ten percent of their revenue in
a given fiscal year from sources other than Title IV funds. (Id. ¶¶ 89-90.) Regulations also
require educational institutions to maintain accreditation with the appropriate agency, here the
American Bar Association (“ABA”). (Id. ¶¶ 98-99.)

        According to Plaintiff, the law schools, under the direction and control of InfiLaw and
Sterling, submitted or caused to be submitted false claims for Title IV funding and made
materially false statements regarding the federal student-aid funds that were disbursed to, or on
behalf of, students at the law schools. Further, the law schools, with the assistance of the other
Defendants, violated the FCA by creating programs and schemes that were designed to
manipulate and falsify the information that they are required to report to the ABA, the
Department of Education, and prospective and enrolled students. The purportedly false
information submitted by the law schools relates to 90/10 Rule data, bar-passage rates, and
graduate-employment data. (Id. ¶¶ 117-119.) Plaintiff alleges that the law schools expressly and
impliedly certified that they had complied with the conditions set forth in their PPAs, the federal
regulations governing the Title IV program, and the accreditation standards promulgated by the
ABA, knowing the certifications were false. (Id. ¶ 121.) Plaintiff also alleges that InfiLaw
improperly misled students by not disclosing the details of an investigation by the ABA into
Charlotte Law School’s failure to meet ABA accreditation standards. 4 (Id. ¶¶ 200-239.)

       Plaintiff brings four counts against all Defendants: presentment of claims in violation of
the FCA (31 U.S.C. § 3729(a)(1)(A)); violation of the FCA (31 U.S.C. § 3729(a)(1)(B));
conspiracy to commit a violation of the FCA (31 U.S.C. § 3729(a)(1)(C)); and retention of
overpayment in violation of the FCA (31 U.S.C. § 3729(a)(1)(G)).

Analysis

        The FCA permits “both the Attorney General and private qui tam relators to recover from
persons who make false or fraudulent claims for payment to the United States.” Graham Cnty.
Soil & Water Conservation Dist. v. United States ex rel. Wilson, 559 U.S. 280, 283 (2010). To
establish civil liability under the FCA, a plaintiff generally must show that “(1) the defendant
made a statement in order to receive money from the government; (2) the statement was false;
(3) the defendant knew the statement was false; and (4) the false statement was material to the
government’s decision to pay or approve the false claim.” United States ex rel. Marshall v.
Woodward, Inc., 812 F.3d 556, 561 (7th Cir. 2015) (citation omitted).




4
    Plaintiff was a student at Arizona Summit Law School, not Charlotte Law School.
                                                  2
    Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 3 of 6 PageID #:1790




       Sterling

         Sterling moves to dismiss the complaint on several grounds; however, because the first
basis is determinative, it is the only one addressed here. Sterling argues that Plaintiff’s
complaint should be dismissed pursuant to the FCA’s public-disclosure bar, which requires
courts to dismiss qui tam suits “alleging substantially the same allegations or transactions” as
those that were “publicly disclosed” in previous civil suits in which the government or its agent
is a party, congressional or other federal reports or investigations, and the news media. 31
U.S.C. § 3730(e)(4)(A)(i-iii). See also United States ex rel. Bogina v. Medline Indus., Inc., 809
F.3d 365, 368 (7th Cir. 2016) (the public-disclosure bar is “aimed at barring ‘me too’ private
litigation [that] would divert funds from the Treasury to bounty seekers whose efforts had
duplicated those of the government or an earlier bounty seeker”). 5 As the Seventh Circuit has
stated:

               To determine if an action is barred under § 3730(e)(4) [the public-disclosure bar],
               we engage in a three-step analysis. We first examine whether the allegations in
               the complaint have been “publicly disclosed” through one of the enumerated
               channels. If so, we then determine whether the relator’s lawsuit is “based upon,”
               i.e., “substantially similar to,” those publicly disclosed allegations. If it is, the
               public-disclosure bar precludes the action unless “the relator is an ‘original
               source’ of the information upon which [the] lawsuit is based.” The relator bears
               the burden of proof at each step of the analysis.

Cause of Action v. Chi. Transit Auth., 815 F.3d 267, 274 (7th Cir. 2016) (internal citations
omitted).

       Sterling attaches several sources that allege the same information included in Plaintiff’s
complaint, including a redlined version of the complaint in the instant action compared with two
previously filed complaints in United States ex rel. O’Connor v. Arizona Summit Law School,
No. 3:15-cv-1351 (M.D. Fla. Nov. 12, 2015) (the “O’Connor complaint”). 6 Sterling’s redlined
document demonstrates that Plaintiff’s allegations regarding the admission of unqualified
students and the 90/10 Rule is copied and pasted from the O’Connor complaint. (Defs.’ Ex.

5
   Both Sterling and Kaplan move to dismiss under both Federal Rule of Civil Procedure
(“Rule”) 12(b)(1) and 12(b)(6). With respect to the public-disclosure bar, Congress amended the
section in 2010 to “remove[] the phrase ‘[n]o court shall have jurisdiction over an action under
this section’ and replace[] it with ‘[t]he court shall dismiss an action or claim under this section’ .
. . .” Bellevue v. Universal Health Servs. of Hartgrove, Inc., 867 F.3d 712, 717 (7th Cir. 2017).
Based on this change, “it is unclear whether the language of the 2010 amendment is
jurisdictional.” Id. Whether or not the bar is considered jurisdictional, the FCA expressly states
that the Court “shall dismiss” an action that satisfies the elements of the bar.
6
   On a motion to dismiss, the Court may take judicial notice of publicly filed documents. Arora
v. Diversified Consultants, Inc., No. 20 C 4113, 2021 WL 2399978, at *2 (N.D. Ill. June 11,
2021) (“The Court can take judicial notice of public records, including public records filed in
other lawsuits, without converting a motion to dismiss into one for summary judgment.”).

                                                  3
     Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 4 of 6 PageID #:1791




11.A, Dkt. # 49-11.) Also, in United States ex rel. Lorona v. Infilaw, No. 3:15-cv-959 (M.D.
Fla.), which was filed on August 5, 2015, students at Arizona Summit Law School alleged that
the law schools: (1) submitted and recertified false PPAs; (2) violated the 90/10 Rule; (3) made
substantial misrepresentations; and (4) circumvented the ABA’s accreditation requirements by
admitting underqualified students. (Id., 3d Am. Compl., Dkt. # 36, ¶¶ 36-43, 61-75, 127-204.)
Lorona was unsealed on April 24, 2018. (Id., Dkt. 33.) In addition, in United States ex rel.
Bernier v. Infilaw, No. 6:16-cv-970 (M.D. Fla.), which was filed on June 6, 2016, a professor at
Charlotte Law School alleged that InfiLaw and Charlotte Law School: (1) admitted academically
underqualified students; (2) inflated its graduate employment statistics; (3) improperly certified
its underperforming students’ academic progress to maintain access to federal funds; (4) failed to
satisfy the ABA’s accreditation standards; (5) miscalculated its 90/10 Rule data and (6) falsely
certified its compliance with these requirements in a PPA. (Id., Am. Compl., Dkt. # 48, ¶¶ 58-
85; 89-99.) Bernier was unsealed on August 15, 2017. (Id., Dkt. # 16.) Further, Plaintiff’s
allegations regarding Charlotte Law School’s ABA-accreditation issues come from a report the
Department of Education authored after its investigation of Charlotte Law School. (Defs.’ Mem.
Supp. Mot. Dismiss, Berg Decl., Dkt. # 49, Ex. 1.)

        Plaintiff does not dispute that the allegations in his complaint mimic those found in other
public sources. 7 Thus, the Court finds that all of Plaintiff’s allegations have been publicly
disclosed through one of the enumerated channels and that they are based upon or are
substantially similar to the publicly disclosed allegations. As to the last element, whether
Plaintiff is an original source of the information upon which the lawsuit is based, Plaintiff makes
no effort to satisfy his burden in this regard. He simply states that he has a personal and
individual injury, but fails to indicate how this assertion is relevant to his burden of
demonstrating that he is an original source. 8 In response to Sterling’s convincing argument that
his claims are barred, Plaintiff fails to cite Seventh Circuit case law and refers only to a Tenth

7
    Indeed, as Sterling notes:

         [Plaintiff] concedes that the allegations in his Complaint are based on information that
         has long been publicly disclosed. According to [Plaintiff], a news article published five
         years before he filed this suit “aptly describes” his allegations, and a year before he
         filed this suit, a group of United States Senators sent a public letter to the Secretary of the
         Department of Education “ask[ing] her to address the precise matters raised in
         [Plaintiff’s] complaint.” [Plaintiff] also admits that the information in his Complaint has
         been “repeated in more than one lawsuit,” and that his is one of “many cases brought
         against” the Sterling Entities . . . .

(Defs.’ Reply, Dkt. # 59, at 1 (citations omitted).)
8
   To be an original source, Plaintiff must establish that he (i) voluntarily disclosed the
underlying information to the Government prior to the public disclosure, or (ii) has “knowledge
that is independent of and materially adds to the publicly disclosed allegations” and “voluntarily
provided the information to the Government before filing an action.” 31 U.S.C.
§ 3730(e)(4)(B)(ii); see also United States ex rel. John v. Hastert, 82 F. Supp. 3d 750, 765 (N.D.
Ill. 2015). Plaintiff makes no reference to these requirements and makes no attempt to satisfy
them.
                                                    4
    Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 5 of 6 PageID #:1792




Circuit case, which acknowledges that it takes a different approach from the Seventh Circuit
regarding the “materially adds” standard for an original source. (Pl.’s Resp., Dkt. # 53, at 17-18
(citing United States ex rel. Reed v. KeyPoint Gov’t Sols., 923 F.3d 729, 757 (10th Cir. 2019)
(“We recognize that the Seventh Circuit has taken a different path” on this issue.)).) But this
Court’s “function is to apply the existing precedent of the Seventh Circuit Court of Appeals.”
Green v. Meeks, No. 20-CV-463-NJR, 2020 WL 5292045, at *3 (S.D. Ill. Sept. 4, 2020)
(emphasis omitted). Regardless, Plaintiff fails to demonstrate that the Tenth Circuit’s approach
would alter this Court’s conclusion as to the applicability of the public-disclosure bar.

        Plaintiff’s wholesale failure to discuss either the relevant facts or law in responding to
Sterling’s arguments on the public-disclosure bar means that he has waived any argument in
response. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond
to an argument . . . results in waiver.”). In any event, for the reasons stated, Plaintiff’s claims fail
on the merits based on the public-disclosure bar.

        Plaintiff asks for leave to amend with no explanation of what the amendment would
include. Under Rule 15(a)(1)(B), “a party may amend its pleading only with the opposing
party’s written consent or the court’s leave . . . .” Sterling objects to an amendment. While Rule
15(a)(1)(B) states that the “court should freely give leave when justice so requires,” the Seventh
Circuit has noted that “a district court may deny leave to amend when the plaintiff does not
submit a proposed amended complaint, at least where the substance of the proposed amendment
is not clear” because “[a] court need not decide in the abstract whether a proposed amendment
would be sufficient or futile.” Parker v. Scheck Mech. Corp., 772 F.3d 502, 506 (7th Cir. 2014)
(citations omitted). Given Plaintiff’s failure to address the relevant analysis required under the
public-disclosure bar or provide any good-faith basis on which he could amend his complaint,
the motion for leave to amend is denied. Finally, Plaintiff’s unsupported request for discovery is
denied.

        For these reasons, Sterling’s motion to dismiss is granted.

        Kaplan

        Plaintiff alleges that Kaplan provides preparation courses for individuals taking state bar
examinations. Because the law schools struggled with low bar-examination passage rates,
Plaintiff claims that in 2011 or 2012, the law schools approached Barbri and Kaplan about
creating a bar-examination preparation course that would be offered internally to their students
during their time at law school. (Id. ¶ 150.) In or around 2012, Kaplan allegedly entered into
contracts with the law schools to develop bar-examination preparation programs and materials.
(Id. ¶ 152.) Plaintiff alleges that these courses were designed to “inflate and falsify the [law
schools’] non-Title IV revenue to avoid having the schools become automatically ineligible for
Title IV funding.” (Id. ¶¶ 158-161.) Specifically, the law schools purportedly required students
to make payments to them instead of Barbri or Kaplan, and improperly counted this income as
non-Title IV income in their 90/10 calculations for 2012 through the present. (Id. ¶ 164.)
According to Plaintiff, InfiLaw, the law schools, Barbri and Kaplan “conspired to manipulate
and falsify the law schools’ 90/10 Rule data by entering into an illegal price fixing and anti-
competitive arrangement that limited students’ ability to choose between multiple competing live

                                                   5
    Case: 1:19-cv-07289 Document #: 66 Filed: 07/21/21 Page 6 of 6 PageID #:1793




bar preparation programs, as well as eliminating discounts and other incentives that would
typically be offered to students by Barbri and Kaplan.” (Id. ¶ 170.)

        Kaplan moves to dismiss for several reasons, but again, the Court can dispose of
Plaintiff’s claims under the public-disclosure bar, so the Court need not reach the other bases for
dismissal. Kaplan did its own redlined version of Plaintiff’s complaint with the one filed in the
O’Connor case, and notes that Plaintiff “copied the O’Connor complaint verbatim with only
minor typographical changes and a total of seven lines deleted.” (Def.’s Mem. Law. Supp. Mot.
Dismiss, Dkt. # 41, at 6.) In addition, “nearly all of the allegations of [Plaintiff’s] Complaint
appear verbatim or nearly verbatim in Lorona.” (Id. at 7.) Notably, Plaintiff makes no effort to
respond to Kaplan’s arguments and instead files a one-page response seeking leave to amend his
complaint, stating that “[d]ismissal of the Plaintiff’s Complaint would be unjust in view of Rule
15(a) and additional relevant information obtained during the investigation of the case by
Plaintiff and counsel.” (Pl.’s Resp., Dkt. # 54, at 2) (emphasis added). Plaintiff, however, does
not identify the content of the purported additional information. As already noted, “a district
court may deny leave to amend when the plaintiff does not submit a proposed amended
complaint, at least where the substance of the proposed amendment is not clear” because “[a]
court need not decide in the abstract whether a proposed amendment would be sufficient or
futile.” Parker, 772 F.3d at 506 (citations omitted). Here, Plaintiff has been fully notified of the
bases for the application of the public-disclosure bar yet fails to provide any ground on which he
believes an amended complaint would cure the deficiencies identified in this order. Accordingly,
the motion for leave to amend is denied.

       For the reasons stated above, Kaplan’s motion to dismiss is granted.



Date: July 21, 2021
                                                             _________________________
                                                             Ronald A. Guzmán
                                                             United States District Judge




                                                 6
